Citation Nr: 1505066	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  04-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, J. W. and J. L.



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.  He died in November 1980.  The appellant is the Veteran's surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for the cause of the Veteran's death.  

The appellant testified at a hearing at the RO in September 2004, and before the undersigned at videoconference hearings in November 2006 and August 2010.  Transcripts of those hearings have been associated with the claims file.

The case was remanded by the Board in January 2007 and October 2010 for development of the evidence.  This included obtaining medical opinions and radiation dosage estimates in accordance with VA regulations.  

The Board denied the appellant's claim for service connection for the cause of the Veteran's death in an October 2012 decision.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an April 2013 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's October 2012 decision and remand the matter so that the Board could consider whether the cause 

of the Veteran's death, malignant melanoma, could have been the result of sun exposure while in service.  The Court granted the JMR and remanded the case to the Board.

The case was remanded by the Board in February 2014 so that an additional VA medical opinion could be obtained.  For reasons that will be stated below, the Board finds that the opinion obtained is not adequate for appellate purposes and the case must again be remanded to the Agency of Original Jurisdiction (AOJ).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  VA will notify the appellant if further action is required on her part.


REMAND

The appellant contends that service connection should be established for the cause of the Veteran's death.  As noted in the February 2014 Board remand, which will be repeated here, the evidence shows that the Veteran died in November 1980 at age 35 with the immediate cause of death being listed as pneumonia, due to, or as a consequence of pulmonary embolism, due to, or as a consequence of malignant melanoma.  The appellant contends that the melanoma that was the ultimate cause of the Veteran's death was the result of exposures during service to ionizing radiation, Agent Orange, or other chemicals.  The record includes several medical opinions that support her contentions as well as a March 2010 medical opinion that did not support her contentions, which was found by the Board to be the most probative evidence in the record.  After comprehensive review of the record, the March 2010 medical opinion essentially found that the most likely etiology of the melanoma was solar exposure (ultraviolet (UV) radiation).  As pointed out in the JMR, the Board did not consider whether the Veteran's sun exposure in service was the cause of his melanoma, given his duty stations in Texas, California, Arizona, Vietnam and Colorado.  (The March 2010 medical opinion noted that melanoma develops in locations that are closer to the equator.)  The JMR further notes that, following discharge from active duty until his death, the Veteran resided in the state of Iowa, farther from the equator than any of the aforementioned locations.  

In the February 2014 remand, the AOJ was ordered to arrange for an additional medical opinion regarding the etiology of the Veteran's malignant melanoma; specifically whether it was at least as likely as not that the melanoma was causally related to sun exposure the Veteran received during service.  While an opinion was obtained in March 2014, the examiner stated that it was very unlikely that the Veteran's melanoma, which was on the base of the tongue, was caused by UV radiation exposure.  In rendering this opinion, the examiner disagreed with the medical opinion that was rendered in March 2010 and did not provide rationale for an alternative cause.  

In an October 2014 medical opinion, a private physician who had submitted previous opinions in support of the appellant's claim stated that it would be difficult to differentiate between a melanoma that was mucosal or cutaneous in origin and, if cutaneous, it could be the result of UV radiation exposure.  

Where there is a wide diversity of medical opinion, an additional examination should be performed.  Cousino v. Derwinski, 1 Vet. App. 536 (1991).  Under these circumstances the matter must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the examiner who provided the March 2014 opinion to render a supplemental opinion regarding the etiology of the Veteran's malignant melanoma.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's melanoma was causally related to sun exposure the Veteran received during service.  The examiner must specifically comment on the relative exposure that the Veteran received at his duty locations as compared to his later residence in Iowa.  If it is determined that UV radiation exposure did not at least as likely as not cause the Veteran's melanoma, the examiner should be requested to comment on the likely (at least as likely as not) etiology and relationship to service.  If the examiner who performed the March 2014 records review is not available, the RO should make arrangements for a supplemental opinion by another medical care provider who is competent to render the above requested opinion.  The claims folder should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

